Title: Virginia Delegates to Benjamin Harrison, 14–15 August 1783
From: Virginia Delegates
To: Harrison, Benjamin


Sir,
Princeton Augt. 14th. 1783
It is three posts since we have had the honor of hearing from your Excellency, which alarms us about your health.

The Assembly in their last Session passd an Instruction to us, which we have not receivd. It relates to the Accounts of Mr. Finie.
It is now a year since a Commissioner was appointed to settle the Accounts of the State with the U. S. We shoud be obligd to your Excellency for information whether any such Commissioner has been in the State, and whether the Accounts are ready for Settling.
Congress have not yet determind any of the points submitted to them on the part of the State. No Advices from our Ministers abroad relative to the definitive treaty, have reachd us. The Empress of Russia has declind receiving our Minister as inconsistent with her character as Mediatrix, ’till the definitive treaty shall have been signd. A Minister receivd in G. B. from the U. S. & letters of Credence sent bearing a date subsequent to the acknowlegment of our Independence by G. B.
The question for adjourning to Philadelphia, after long debate & mature consideration, was carried in the negative by Six States to two. We have the honor of inclosing a copy of the yeas & nays on this important question.
Two of the ring-leaders in the late Mutiny, have been condemn’d to death by their Courts-martial.
We have the honor to be, with the greatest respect, your Excellency’s most obedt[?] Servts.
Theok: Bland jr.Arthur LeeJohn F. Mercer
P. S. Augt. 15th. 1783
A Letter is just recd from Mr. Laurens, dated London June 17. 1783 informs that the Mission of Mr. Hartley will not in all likelihood terminate in a commercial treaty. that the present Ministry is tottering & the restoration of Ld. Shelburne as prime Minister he apprehend woud embarrass the Negociation. The british Court he says has very much changd its tone with regard to reciprocity in commercial stipulations, & seem inclind to have them all in their own favor. He makes no mention of the definitive treaty. But Mr. Fox assurd him that orders were actually sent for the evacuation of N. York.

A. Lee
